--------------------------------------------------------------------------------

Exhibit 10.24




 PROMISSORY NOTE


$300,000.00
October 29, 2007

 
 
FOR VALUE RECEIVED, Cicero, Inc., a Delaware corporation (together with its
successors and assigns, the “Obligor”), hereby promises to pay to the order of
JOHN L. STEFFENS (together with its successors and  assigns, the “Holder”), the
principal sum of Three Hundred Thousand Dollars and No/100 ($300,000) (the “Note
Amount”) on October 30, 2009  (the “Maturity Date”), together with interest on
the outstanding principal sum at the rate of 3% per annum from the date hereof
until such principal sum is paid in full.


The payment of principal or interest shall be paid on a quarterly basis and
shall be made by check to the Holder of this Note. Any outstanding principal or
interest shall be paid on the Maturity Date at the address in the continental
United States to which such Holder has, by written notice delivered to Obligor,
not less than five business days prior to such payment date, directed Obligor to
make such payment or, if no such notice is timely received by Obligor, by check
posted to such Holder at its last known address of which the Obligor has notice.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
the payment of public and private debts.  All such interest shall be calculated
based upon a 360-day year and paid for the actual number of days elapsed
including the first day but excluding the last day.  Notwithstanding anything
herein to the contrary, the interest or any amount deemed to be interest payable
by Obligor with respect to this Note shall not exceed the maximum amount
permitted by applicable law.


Obligor may prepay this Note in whole at any time or in part from time to time
without premium or penalty at par plus accrued and unpaid interest.


In case one or more of the following events (each an “Event of Default”)
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred and be continuing:


(i)           any representation or warranty made by the Obligor in any
certificate or other document delivered shall prove to have been incorrect in
any material respect when made;


(ii)         the appointment of a custodian, receiver, or liquidator for Obligor
or any of its property which such appointment is not discharged or dismissed
within 60 days;


(iii)        the adjudication of the Obligor as insolvent;


(iv)        the making by the Obligor of an assignment for the benefit of its
creditors;

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.24




(v)         an admission by the Obligor of his inability to pay its debts as
they become due;



(vi)        the commencement of any proceeding under any bankruptcy or similar
law by or against the Obligor which is not discharged or dismissed within 60
days; or
 
(vii)        failure on the part of Obligor to duly observe or perform in any
material respect any of the covenants or agreements on the part of the Obligor
contained herein for a period of 10 days after the date on which written notice
specifying such failure and demanding that Obligor remedy the same, shall have
been given to Obligor by the Holder of this Note,


then, and in each and every such case, the principal of and accrued interest on
this Note shall become immediately due and payable without any declaration or
other act on the part of the Holder of this Note.


In case this Note shall become mutilated, defaced or be apparently destroyed,
lost or stolen, Obligor shall execute and deliver a replacement Note in exchange
and in substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the Note so apparently destroyed, lost or stolen.  In every
case the Holder of this Note shall furnish to Obligor such security or indemnity
as may be reasonably required by Obligor to indemnify and defend and to save
Obligor harmless and, in every case of destruction, loss or theft evidence to
Obligor’s reasonable satisfaction of the apparent destruction, loss or theft of
such Note and of the ownership thereof.


No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive or any rights or remedies provided by law.


The Obligor hereby waives demand, presentment, notice of dishonor, diligence,
protest, notice of protest and all other notices or demands relating to this
Note.  The Obligor also (a) acknowledges and agrees that, in any suit, action,
or proceeding under this Note, the courts of the State of North Carolina or the
courts of the United States District Court for the District of North Carolina
shall have exclusive jurisdiction, (b) consents to the jurisdiction of such
courts and (c) consents to and waives any objection which the Obligor now has or
may hereafter have to proper venue existing in any of such courts.  This Note
shall be governed by, and construed in accordance with, the laws of the State of
North Carolina, without regard to conflict of laws principles thereof.


THE OBLIGOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY NOW HAVE OR HEREAFTER HAVE TO A TRIAL BY JURY IN RESPECT TO ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PROMISSORY NOTE.

 
-2-

--------------------------------------------------------------------------------

 

Exhibit 10.24




IN WITNESS WHEREOF, Obligor has caused this Note to be executed on and as of
this 29th day of October, 2007.





 
CICERO, INC.
         
By:
   
Name:
John Broderick
 
Title:
Chief Executive and Chief Financial Officer

 
 
 -3-

--------------------------------------------------------------------------------